Citation Nr: 0823582	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-43 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle 
disability, claimed as osteoarthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1959 and December 1960 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

This case was previously remanded by the Board in June 2007.  
An October 2007 rating decision granted the veteran's claim 
for service connection for osteoarthritis of the left hip as 
secondary to left knee osteoarthritis.  Accordingly, this 
claim is no longer in appellate status before the Board.


FINDING OF FACT

Left ankle disability, claimed as osteoarthritis of the left 
ankle, was not present in service or until years thereafter 
and is not etiologically related to service.


CONCLUSION OF LAW

The veteran's claimed left ankle disability, claimed as 
osteoarthritis of the left ankle, was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis

The veteran contends that his left ankle disability is the 
result of injury incurred in an August 1971 helicopter crash 
at Fort Riley, Kansas, although his service medical records 
do not document any left ankle abnormality.

The Board notes that service connection is in effect for left 
knee disability, characterized as mild to moderate 
osteoarthritis with "some" iliotibial band and peroneal 
tendinitis, for degenerative disc disease of the lower lumbar 
spine secondary to left knee osteoarthritis and 
osteoarthritis of the left hip as secondary to left knee 
osteoarthritis.

The veteran underwent several VA medical examinations.  In 
September 2003, an examiner indicated that the veteran had 
mild arthritis in his hips and no arthritis in his ankle, and 
expressed the opinion that the veteran's degenerative disease 
is as likely as not secondary to his altered gait, due to his 
left knee and then his right ankle problems.  This examiner 
did not have access to the veteran's claims folder.  In 
August 2004, an examiner found chronic pain of the left ankle 
and opined that the veteran's pain radiating from his left 
hip down his left leg was not directly related to his left 
hip or ankle; rather, it is related to lumbar degenerative 
disc disease, for which the RO subsequently granted service 
connection secondary to service- connected left knee 
disability.  There was no diagnosis of osteoarthritis.

The Board in its June 2006 remand noted that opinions on the 
nature and etiology of the veteran's complaints of left ankle 
pain were somewhat conflicting.  Although X-ray evidence of 
record at that time did not document osteoarthritis in the 
left ankle, the Board noted that service connection had been 
granted for lumbar degenerative disc disease with 
radiculopathy in the left lower extremity and the veteran was 
competent to report chronic pain in his left ankle.  
Moreover, there was some indication that injuries to the 
lower extremities were affecting the veteran's mobility and 
gait, which might have bearing on complaints to left ankle 
pain.  The Board therefore remanded the case back to the RO 
in order to schedule the veteran for an examination to 
clarify the nature of his left hip and ankle disability and 
whether they were related to service or a service connected 
disability.  

The veteran underwent another VA examination in July 2007, at 
which time his entire claims folder was reviewed.  The 
veteran reported injuring his left hip, knee and ankle during 
a helicopter crash in 1971.  The veteran's left foot was on 
the instrument panel as the helicopter crashed and the panel 
was pushed forward with the force of the crash.  He reported 
that pain started then and continued getting worse over time.  
The veteran indicated he was taking medication as needed for 
pain and must rest if standing for long, as he is unable to 
stand for more than a few minutes.  

The examiner found that he veteran had range of motion of 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees.  
Left ankle x-rays showed that the soft tissue was normal and 
no hemarthrosis was present.  In addition, there was no 
fracture or dislocation and no arthritis was present. 

The diagnosis was osteoarthritis of the hip and arthralgia 
left ankle.  The examiner indicated that it was difficult for 
the veteran to differentiate between the problems as they 
occur at the same time.  The examiner opined that he could 
not resolve the issue of whether the veteran's left hip and 
ankle disability was related to service or a service-
connected disability without resorting to mere speculation.  
X-rays revealed arthritis in the veteran's hip, but arthritis 
was not found elsewhere.  The left ankle may be affected by 
left hip pain.

The evidence of record does not support the veteran's claim 
for service connection for left ankle disability, claimed as 
osteoarthritis of the left ankle.  Neither the September 2003 
nor the August 2004 VA examiner found arthritis in the 
veteran's left ankle.  The Board acknowledges that the 
examiner who conducted the July 2007 VA examination found 
that the veteran had osteoarthritis of the hip and arthralgia 
(pain) of the left ankle.  This examiner, however, did not 
make a diagnosis related to the veteran's ankle other than 
arthralgia.  The Board also acknowledges that the 2007 VA 
examiner stated that the veteran's left ankle may be affected 
by left hip pain.  However, while arthritis was demonstrated 
in the veteran's hips, no other areas of arthritis are noted 
in the x-rays.  Arthralgia (pain) alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom; Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Moreover, the opinion provided by the July 2007 VA examiner 
indicated that he could not resolve the issue of whether the 
veteran's claimed left ankle disability is related to service 
or to a service connected disability without resorting to 
mere speculation.  It has been observed that statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  For the 
Board to conclude that the appellant's claimed left ankle 
disability had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

There is no diagnosis other than arthralgia (pain) for the 
veteran's left ankle.  Further, there is no opinion linking 
the veteran's ankle pain with the veteran's military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for left ankle disability, claimed as 
osteoarthritis of the left ankle, must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By July 2003 and May 2005 letters the RO sent the veteran the 
required notice.  The letter specifically informed him of the 
type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  April 2006 and June 2007 letters informed the 
veteran of the type of evidence necessary to establish 
disability ratings and effective dates in compliance with 
Dingess, supra. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also been provided VA medical 
examinations.  The veteran has submitted private medical 
records.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for left ankle disability, claimed as 
osteoarthritis of the left ankle is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


